DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2018, 11/16/2018, 6/10/2020, and 8/31/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US PAT: 10,810,994 B2
Copending App: 16/039,965
1) An apparatus comprising: 

a memory including program code comprising an application programming interface and a user interface; 

and a processor configured to access the memory and to execute the program code to generate a cognitive model, to receive user inputs selecting a recommended algorithm to use in the cognitive model, 

to run analysis on the cognitive model that uses the selected recommended algorithm to determine a factor that is impacting a performance of the cognitive model, 

to determine an action based on the factor, to report at least one of the factor and the action to a user, and to use the action to generate a second cognitive model.


a memory including program code; 



and a processor configured to access the memory and to execute the program code to process user input comprising a natural language dialogue-based command pertaining to a cognitive model, 

to automatically run analysis on the cognitive model, 




and to present a user in the natural language dialogue with a recommendation to modify the cognitive model.

4. The apparatus of claim 1, 
wherein the program code includes an application programming interface and a user interface.
2. The apparatus of claim 1, wherein the processor is further configured to execute the program code to run a plurality of experiments to generate a plurality of cognitive models.
11. The apparatus of claim 1, wherein the processor is further configured to execute the program code to run a plurality of experiments to generate a plurality of cognitive models.
4. The apparatus of claim 1, further comprising receiving user inputs selecting a recommended dataset to use in the cognitive model.
6. The apparatus of claim 1, wherein the user input designates a recommended dataset.
6. The apparatus of claim 1, wherein the processor is further configured to store the cognitive model in the memory.
3. The apparatus of claim 1, wherein the processor is further configured to store the cognitive model in the memory.


Claims 1, 3, 4, 6, 11, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 15 and 19 of U.S. Patent No. 10,810,994. Although the claims at issue are not identical, they are not patentably distinct from each other. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 9-20 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Balchandran (USPG 2007/0143099, hereinafter referred to as Balchandran).
Regarding independent claim 1, Balchandran teaches: An apparatus comprising: 
a memory including program code; (Balchandran − [0044-0045] The present invention may be realized in a centralized fashion in one computer system or in a distributed fashion where different elements are spread across several interconnected computer systems. Computer program in the present context means any expression, in any language, code or notation, of a set of instructions intended to cause a system having an information processing capability to perform a particular function either directly or after either or both of the following: a) conversion to another language, code or notation; b) reproduction in a different material form.)
and a processor configured to access the memory and to execute the program code to process user input comprising a natural language dialogue-based command pertaining to a cognitive model, (Balchandran − [0044-0045] [0014-0015] [0014] FIG. 1 is a schematic diagram illustrating an NLU System 100 for creating and conveying an example within an NLU application development environment 127 in accordance with an embodiment of the inventive arrangements disclosed. [0015] A developer 101 can enter an example sentence from the external source 102 into the NLU application development environment 127 using the example planner 110. The external source 102 can be a text prompt for typing in example sentences, or it can be a database of available sentences. The example planner 110 can be a software interface or program component within the NLU application development environment 127. For example, the developer 101 can create or identify an example, such as a sentence or phrase using the external source 102, for association with a routing destination supported by the NLU application 149. [0020] . The validation unit 120 can perform the training of the NLU models “training of NLU models”. NLU are considered the cognitive model.) 
to automatically run analysis on the cognitive model, (Balchandran − [0020-0021] The testing unit 124 can test the example sentences, compare the output of the NLU models from the example sentences, and determine if the output is the correct routing destination. If the output of the NLU model is not the expected routing destination, the training unit can automatically correct errors using available techniques, including but not limited to biasing the NLU models to the example sentences that failed by adding them to the training data, and restarting the training process. [0024] Fig. 2, step 206, “Build NLU models”  also see paragraph 0020, “training of NLU models”, “testing of the NLU models” and “biasing of the NLU models”, and/or “updating a NLU model” )
and to present a user in the natural language dialogue with a recommendation to modify the cognitive model. (Balchandran − [0025-0026] Fig. 2 At step 208, the system 100 can validate NLU models as mentioned. For example, referring to FIG. 1, the developer 101 enters an example sentence into the example planner 110 which the validation unit 120 evaluates. If the NLU models within the validation unit do not produce a correct routing destination with respect to the example sentence, the example planner 110 adds the example sentence to the NLU database 130. The developer can optionally specify a count to increase the number of presentations of the example during training. The developer increases the frequency of example occurrence to reduce ambiguities between a frequently used example and its associated routing destination. The NLU models add a corrected routing destination to the developer. [0041] At step 322 a failure dialogue presents an error entry identifying the response and the correct outcome placed in a list of error entries to be resolved can be displayed. For example, referring to FIG. 1, the NLU application development environment 127 presents a failure dialogue 169 to disclose the outcome of the interpretation of the developer's examples. The failure dialogue 169 provides feedback to the developer by presenting a list of entry errors where the NLU models could not properly interpret the developer's example or set of examples. For example, a developer may enter in a sentence which did not produce a correct routing destination. The NLU models may not be able to predict the correct routing destination even with sufficient training. Accordingly, the failure dialogue 169 presents the results of the validation to the developer 101, to inform the developer of the NLU model's performance. [0042] The developer 101 may elect to use another example instead of the example that received a poor performance rating in view of the failure dialogue 169. The failure dialogue 169 serves to assist the developer 101 in entering examples which the NLU models can correctly interpret for providing an unambiguous and correct interpretation)
Regarding dependents claim 3, Balchandran teaches: wherein the processor is further configured to store the cognitive model in the memory. (Balchandran – [0020] Fig. 2, NLU database 130)
Regarding dependents claim 4, Balchandran teaches: wherein the program code includes an application programming interface and a user interface. (Balchandran – [0014-0015] [0044-0045] The example planner 110 can be a software interface or program component within the NLU application development environment 127.)
Regarding dependents claim 5, Balchandran teaches: wherein the recommendation includes a recommended dataset. (Balchandran − [0025-0026] Fig. 2 At step 208, the system 100 can validate NLU models as mentioned. For example, referring to FIG. 1, the developer 101 enters an example sentence into the example planner 110 which the validation unit 120 evaluates. If the NLU models within the validation unit do not produce a correct routing destination with respect to the example sentence, the example planner 110 adds the example sentence to the NLU database 130.)
Regarding dependents claim 6, Balchandran teaches: wherein the user input designates a recommended dataset. (Balchandran – [0014-0015] [0044-0045] The example planner 110 can be a software interface or program component within the NLU application development environment 127. [0015] A developer 101 can enter an example sentence from the external source 102 into the NLU application development environment 127 using the example planner 110.)
Regarding dependents claim 9, Balchandran teaches: wherein the recommendation includes a recommended metric. (Balchandran − [0025] process in Fig. 2 and Fig. 3 The training unit 122 teaches the NLU models to capture statistical information from sentence content of the marked examples, and biases the statistics to favor associations concerning the example or multiple occurrences of the example provided by the developer.)
Regarding dependents claim 10, Balchandran teaches: wherein the recommendation includes a recommended metric. (Balchandran − [0025] process in Fig. 2 and Fig. 3 The training unit 122 teaches the NLU models to capture statistical information from sentence content of the marked examples, and biases the statistics to favor associations concerning the example or multiple occurrences of the example provided by the developer.)
Regarding dependents claim 11, Balchandran teaches: wherein the processor is further configured to execute the program code to run a plurality of experiments to Balchandran – The process in Fig. 2, build NLU models and correct NLU models)
Regarding dependents claim 12, Balchandran teaches: further comprising prompting a user to select the natural language dialogue. (Balchandran – [0020] Fig. 2 step 202; Fig. 3, step 304)
Regarding dependents claim 13, Balchandran teaches: wherein the processor is further configured to retrieve data known to be accurate to use in the cognitive model. (Balchandran – [0035-0037] use “marked sentences”.)
Regarding dependents claim 14, Balchandran teaches: wherein the processor is further configured to create data known to be accurate to use in the cognitive model. (Balchandran – [0035-0037] use “marked sentences” to bias “the NLU models to reinforce the association of the example with the correct routing destination.)
Regarding independent claim 15, Balchandran teaches: A method of generating a cognitive model, the method comprising: 
processing user input comprising a natural language dialogue command pertaining to a cognitive model; (Balchandran − [0044-0045] [0014-0015] [0014] FIG. 1 is a schematic diagram illustrating an NLU System 100 for creating and conveying an example within an NLU application development environment 127 in accordance with an embodiment of the inventive arrangements disclosed. [0015] A developer 101 can enter an example sentence from the external source 102 into the NLU application development environment 127 using the example planner 110. The external source 102 can be a text prompt for typing in example sentences, or it can be a database of available sentences. The example planner 110 can be a software interface or program component within the NLU application development environment 127. For example, the developer 101 can create or identify an example, such as a sentence or phrase using the external source 102, for association with a routing destination supported by the NLU application 149. [0020] . The validation unit 120 can perform the training of the NLU models “training of NLU models”. NLU are considered the cognitive model.) 
running analysis on the cognitive model; (Balchandran − [0020-0021] The testing unit 124 can test the example sentences, compare the output of the NLU models from the example sentences, and determine if the output is the correct routing destination. If the output of the NLU model is not the expected routing destination, the training unit can automatically correct errors using available techniques, including but not limited to biasing the NLU models to the example sentences that failed by adding them to the training data, and restarting the training process. [0024] Fig. 2, step 206, “Build NLU models”  also see paragraph 0020, “training of NLU models”, “testing of the NLU models” and “biasing of the NLU models”, and/or “updating a NLU model” )
and presenting a user in the natural language dialogue with a recommendation to modify the cognitive model. (Balchandran − [0025-0026] Fig. 2 At step 208, the system 100 can validate NLU models as mentioned. For example, referring to FIG. 1, the developer 101 enters an example sentence into the example planner 110 which the validation unit 120 evaluates. If the NLU models within the validation unit do not produce a correct routing destination with respect to the example sentence, the example planner 110 adds the example sentence to the NLU database 130. The developer can optionally specify a count to increase the number of presentations of the example during training. The developer increases the frequency of example occurrence to reduce ambiguities between a frequently used example and its associated routing destination. The NLU models add a corrected routing destination to the developer. [0041] At step 322 a failure dialogue presents an error entry identifying the response and the correct outcome placed in a list of error entries to be resolved can be displayed. For example, referring to FIG. 1, the NLU application development environment 127 presents a failure dialogue 169 to disclose the outcome of the interpretation of the developer's examples. The failure dialogue 169 provides feedback to the developer by presenting a list of entry errors where the NLU models could not properly interpret the developer's example or set of examples. For example, a developer may enter in a sentence which did not produce a correct routing destination. The NLU models may not be able to predict the correct routing destination even with sufficient training. Accordingly, the failure dialogue 169 presents the results of the validation to the developer 101, to inform the developer of the NLU model's performance. [0042] The developer 101 may elect to use another example instead of the example that received a poor performance rating in view of the failure dialogue 169. The failure dialogue 169 serves to assist the developer 101 in entering examples which the NLU models can correctly interpret for providing an unambiguous and correct interpretation)
Regarding dependents claim 16, Balchandran teaches: wherein the processor is further configured to provide an explanation of the analysis to a user (Balchandran − [0042-0043] “probability” and/or “confidence score” of correctness is functionally equivalent to the claimed “explanation”.)
Regarding dependents claim 17, Balchandran teaches: further comprising providing a recommendation to the user to use in a next iteration of an experiment Balchandran − [0042-0043]  “returns N-best list … revealing the confidence score …”; “The developer 101 removes these incorrect entries” indicates that the removed sentences should not be used in the next iteration.)
Regarding dependents claim 18, Balchandran teaches: further comprising running an algorithm on a dataset and to report a result based on a selected metric. (Balchandran − [0025] process in Fig. 2 and Fig. 3 The training unit 122 teaches the NLU models to capture statistical information from sentence content of the marked examples, and biases the statistics to favor associations concerning the example or multiple occurrences of the example provided by the developer.)
Regarding dependents claim 19, Balchandran teaches: further comprising reporting a metric to a user in the natural language dialogue. (Balchandran – [0020] Fig. 2 step 202; Fig. 3, step 304)
Regarding independent claim 20, Balchandran teaches: A program product to generate a cognitive model, the program product comprising: a computer readable storage medium having computer readable program code embodied therewith, (Balchandran − [0044-0045] The present invention may be realized in a centralized fashion in one computer system or in a distributed fashion where different elements are spread across several interconnected computer systems. Computer program in the present context means any expression, in any language, code or notation, of a set of instructions intended to cause a system having an information processing capability to perform a particular function either directly or after either or both of the following: a) conversion to another language, code or notation; b) reproduction in a different material form.
the computer readable program code being executable by a processor to process user input comprising a natural language dialogue-based command pertaining to a cognitive model, (Balchandran − [0044-0045] [0014-0015] [0014] FIG. 1 is a schematic diagram illustrating an NLU System 100 for creating and conveying an example within an NLU application development environment 127 in accordance with an embodiment of the inventive arrangements disclosed. [0015] A developer 101 can enter an example sentence from the external source 102 into the NLU application development environment 127 using the example planner 110. The external source 102 can be a text prompt for typing in example sentences, or it can be a database of available sentences. The example planner 110 can be a software interface or program component within the NLU application development environment 127. For example, the developer 101 can create or identify an example, such as a sentence or phrase using the external source 102, for association with a routing destination supported by the NLU application 149. [0020] . The validation unit 120 can perform the training of the NLU models “training of NLU models”. NLU are considered the cognitive model.) 
to automatically run analysis on the cognitive model (Balchandran − [0020-0021] The testing unit 124 can test the example sentences, compare the output of the NLU models from the example sentences, and determine if the output is the correct routing destination. If the output of the NLU model is not the expected routing destination, the training unit can automatically correct errors using available techniques, including but not limited to biasing the NLU models to the example sentences that failed by adding them to the training data, and restarting the training process. [0024] Fig. 2, step 206, “Build NLU models”  also see paragraph 0020, “training of NLU models”, “testing of the NLU models” and “biasing of the NLU models”, and/or “updating a NLU model” )
and to present a user in the natural language dialogue with a recommendation to modify the cognitive model. (Balchandran − [0025-0026] Fig. 2 At step 208, the system 100 can validate NLU models as mentioned. For example, referring to FIG. 1, the developer 101 enters an example sentence into the example planner 110 which the validation unit 120 evaluates. If the NLU models within the validation unit do not produce a correct routing destination with respect to the example sentence, the example planner 110 adds the example sentence to the NLU database 130. The developer can optionally specify a count to increase the number of presentations of the example during training. The developer increases the frequency of example occurrence to reduce ambiguities between a frequently used example and its associated routing destination. The NLU models add a corrected routing destination to the developer. [0041] At step 322 a failure dialogue presents an error entry identifying the response and the correct outcome placed in a list of error entries to be resolved can be displayed. For example, referring to FIG. 1, the NLU application development environment 127 presents a failure dialogue 169 to disclose the outcome of the interpretation of the developer's examples. The failure dialogue 169 provides feedback to the developer by presenting a list of entry errors where the NLU models could not properly interpret the developer's example or set of examples. For example, a developer may enter in a sentence which did not produce a correct routing destination. The NLU models may not be able to predict the correct routing destination even with sufficient training. Accordingly, the failure dialogue 169 presents the results of the validation to the developer 101, to inform the developer of the NLU model's performance. [0042] The developer 101 may elect to use another example instead of the example that received a poor performance rating in view of the failure dialogue 169. The failure dialogue 169 serves to assist the developer 101 in entering examples which the NLU models can correctly interpret for providing an unambiguous and correct interpretation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Balchandran (USPGPUB: 20070143099, hereinafter “Balchandran”) and further in view of Charlap (USPGPUB: 20170300648, hereinafter “Charlap”).
Regarding dependents claim 2, Balchandran does not explicitly teach: wherein recognizing and executing the user input includes translating the natural language command into a machine representation system language.
However, Charlap teaches: wherein recognizing and executing the user input includes translating the natural language command into a machine representation system language. (Charlap − [0044] when the action to be taken involves a verbal response by the VA, the response is provided to the natural language generation (NLG) module 130 to convert the machine response into a natural language response. The NLG 130 generates an output indicating a realized action, e.g., having the VA speaks and/or presents on the screen forms or menu for the user's response.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combine Balchandran and Charlap to provide a system for data collection and analysis to make recommend changes in NLU models, with a reasonable expectation of success since Balchandran, and Charlap are in the same field of endeavor of natural language understanding systems such as a customer support system. The motivation to combines provides the benefit to improve customer support interpretation of user inputs and system responses based on trained data of phrases and sentences input into the customer support system.
Regarding dependents claim 7, Balchandran does not explicitly teach wherein the recommendation includes a recommended algorithm.
However, Charlap teaches: wherein the recommendation includes a recommended algorithm. (Charlap − [0056] The machine learning algorithm defines how the function parameters are adjusted to better mimic the sampled interviews. The specific learning algorithm will mostly depend on the data representation and decision function implementation. Some embodiments may include SVM, Reinforcement Learning, or Deep Learning.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combine Balchandran and Charlap to provide a system for data collection and analysis to make recommend changes in NLU models, with a reasonable expectation of success since Balchandran, 
Regarding dependents claim 8, Balchandran does not explicitly teach: wherein the user input designates a recommended algorithm.
However, Charlap teaches: wherein the user input designates a recommended algorithm. (Charlap − [0056] This decision making function has to go through some initial machine learning process, where the system is presented with a number of desired interview interactions, the system attempts to replicate these interactions by analyzing the recorded answers and selecting the questions which content and order matches the sampled questions. The machine learning algorithm defines how the function parameters are adjusted to better mimic the sampled interviews.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combine Balchandran and Charlap to provide a system for data collection and analysis to make recommend changes in NLU models, with a reasonable expectation of success since Balchandran, and Charlap are in the same field of endeavor of natural language understanding systems such as a customer support system. The motivation to combines provides the benefit to improve customer support interpretation of user inputs and system responses based on trained data of phrases and sentences input into the customer support system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tapia et al. (USPG 20180268258) is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177